DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. Applicant has amended independent claim 1 to recite a biosurfactant that reacts with a heavy metal to form a complex wherein the reaction generates a color change in proportion to the amount of heavy metal.  Applicant has also amended claim 1 to recite the biosurfactant being a mixture of sodium alginate and rhamnolipid, and argues that the combination of references in the previous rejection do not meet the claim limitations.
With respect to the limitations regarding the biosurfactant reacting with the heavy metal, the Examiner contends that those limitations are conditional as they require the presence of a heavy metal.  The Examiner notes that the presence of a heavy metal, and a reaction with a biosurfactant are not required to occur, thus the amendments concerning the reaction with a heavy metal, formation of a complex, and a color change in proportion to an amount of the heavy metal are all conditional.  Also, the Examiner notes that the heavy metal represents the material worked upon (see MPEP 2115) and is not a component of the recognition kit recited in claim 1.
With respect to the prior art rejections, the Examiner has cited reference to Kim et al., for teaching a kit for detecting cadmium comprising a detection composition, and a chamber having a reaction space.  Reference to Kuczajowska-Zadrozna et al., is cited for teaching utilizing sodium alginate and rhamnolipid are utilized to detect heavy metals.  Applicant has argued that the combination of Kim et al., in view of Kuczajowska-Zadrozna et al., do not teach the biosurfactant as a mixture of sodium alginate and rhamnolipid, thus the prior art does not meet the claim limitations.  In response, the Examiner points to MPEP 2144.06 which states that it is prima facie obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition to be used for the very same purpose (MPEP 2144.06 I).  Because reference to Kuczajowska-Zadrozna et al., teach sodium alginate and rhamnolipid are utilized to detect heavy metals, one of ordinary skill in the art would have found it obvious to combine the two to form a mixture to detect heavy metals as taught by Kuczajowska-Zadrozna et al., as combining equivalents known for the same purpose is prima facie obvious.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.

A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	
For claim 1, the Examiner notes that the amended limitations regarding the biosurfactant reacting with a heavy metal, forming a complex, and exhibiting a change in color are conditional as these limitations require the presence of a heavy metal.  The Examiner notes that the presence of a heavy metal is not required, thus the limitations directed to the reaction, forming a complex, and generating a color change are all conditional.
For claim 1, the Examiner notes that the claimed heavy metal represents the material worked upon by the components of the recognition kit.  As such, the heavy metal does not impart patentability to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “jelly-like phase” in claim 2 is a relative term which renders the claim indefinite. The term “jelly-like phase” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “jelly-like phase” is a relative term in that the Examiner is unable to determine what Applicant regards as jelly-like.  Neither the claims, nor the specification provides a definition for the term “jelly-like” thus the Examiner is unable to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US 2017/0010249) in view of Kuczajowska-Zadrozna et al., (Archives of Environmental Protection Vol. 41, no. 1, pp. 43-52).
For claim 1, Kim et al., teach a kit for detecting cadmium comprising a detection composition (paragraph 0084), a chamber having a reaction space (receiving member, paragraph 0084). Kim et al., do not teach the detection composition being a biosurfactant.
Kuczajowska-Zadrozna et al., teach detecting heavy metals wherein biosurfactants comprising sodium alginate and rhamnolipid are utilized to detect heavy metals (Abstract, Introduction page 44 last paragraph, Materials and methods page 44).  The Examiner notes that the limitations regarding the biosurfactant reacting with a heavy metal to form a complex that changes color are conditional limitations that are not required to occur.  Additionally, the Examiner notes that the heavy metal represents the material worked upon, and does not impart patentability to the claim.  Kuczajowska-Zadrozna et al., teach utilizing sodium alginate and rhamnolipid to detect heavy metals, but do not explicitly teach a mixture of sodium alginate and rhamnolipid.  The Examiner is reading this combination as combining equivalents known for the same purpose which would have been obvious to one of ordinary skill in the art.  The MPEP states that that it is prima facie obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition to be used for the very same purpose (MPEP 2144.06 I).  Kuczajowska-Zadrozna et al.,  teach that sodium alginate and rhamnolipid are utilized to determine heavy metals in a sample, thus one of ordinary skill in the art would have found it obvious to combine the two reagents for the same purpose.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim et al., in view of Kuczajowska-Zadrozna et al., wherein sodium alginate and rhamnolipid are utilized as a mixture as combining equivalents known for the same purpose requires only routine skill in the art.
For claim 2, the Examiner notes that the claim is conditional as it requires the presence of heavy metals to form a complex.
Regarding claim 3, Kim et al., teach that the chamber is not specifically limited as long as it has a reaction space at which the sample and the detection composition are mixed (paragraph 0084).  As such, it would have been obvious to one of ordinary skill in the art to utilize a test tube to mix the sample and the detection composition as test tubes are commonly utilized for mixing a sample and reagents.
Regarding claim 4, Kim et al., in view of Kuczajowska-Zadrozna et al., do not explicitly teach sodium alginate and rhamnolipid at a concentration ratio of 2:1; however, the Examiner is reading this limitation as optimization which would have been obvious to one of ordinary skill in the art.  The MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art absent evidence showing the concentration to be critical (MPEP 2144.05 II A).  To date, Applicant has not provided any evidence to show a 2:1 concentration ratio is critical, thus the Examiner is reading the claimed concentration ratio as routine optimization.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim et al., in view of Kuczajowska-Zadrozna et al., wherein the sodium alginate, rhamnolipid concentration is 2:1 as optimization requires only routine skill in the art.
Regarding claim 5, Kim et al., teach a kit comprising a display part (paragraph 0084), light source (paragraph 0084), and a detector (paragraph 0084) wherein the detector also serves as an analysis unit (paragraph 0109).
Regarding claims 6 and 9, Kim et al., teach a kit for detecting cadmium comprising a detection composition (paragraph 0084), a chamber having a reaction space (receiving member, paragraph 0084). Kim et al., do not teach the detection composition being a biosurfactant.
Kuczajowska-Zadrozna et al., teach detecting heavy metals wherein biosurfactants comprising sodium alginate and rhamnolipid are utilized to detect heavy metals (Abstract, Introduction page 44 last paragraph, Materials and methods page 44).  The Examiner notes that the prior art composition is identical to that of the instant claims, thus one would expect the reaction between the composition and heavy metals to be identical to that recited in claim 6. Kuczajowska-Zadrozna et al., teach utilizing sodium alginate and rhamnolipid to detect heavy metals, but do not explicitly teach a mixture of sodium alginate and rhamnolipid.  The Examiner is reading this combination as combining equivalents known for the same purpose which would have been obvious to one of ordinary skill in the art.  The MPEP states that that it is prima facie obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition to be used for the very same purpose (MPEP 2144.06 I).  Kuczajowska-Zadrozna et al.,  teach that sodium alginate and rhamnolipid are utilized to determine heavy metals in a sample, thus one of ordinary skill in the art would have found it obvious to combine the two reagents for the same purpose.
Regarding claim 7, Kim et al., teach detecting the presence of heavy metals based on data on radiated light using a display (paragraphs 0095, 0108).
Regarding claim 8, Kim et al., teach radiating light onto one side of the chamber and transmitting light to the opposite side of the chamber (paragraphs 0086-0091) wherein the transmitted light is utilized to determine concentration of cadmium (paragraph 0093) with a comparison value (paragraph 0134).
Regarding claim 10, , Kim et al., teach that the chamber is not specifically limited as long as it has a reaction space at which the sample and the detection composition are mixed (paragraph 0084).  As such, it would have been obvious to one of ordinary skill in the art to utilize a test tube to mix the sample and the detection composition as test tubes are commonly utilized for mixing a sample and reagents.  Kim et al., in view of Kuczajowska-Zadrozna et al., do not explicitly teach sodium alginate and rhamnolipid at a concentration ratio of 2:1; however, the Examiner is reading this limitation as optimization which would have been obvious to one of ordinary skill in the art.  The MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art absent evidence showing the concentration to be critical (MPEP 2144.05 II A).  To date, Applicant has not provided any evidence to show a 2:1 concentration ratio is critical, thus the Examiner is reading the claimed concentration ratio as routine optimization.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim et al., in view of Kuczajowska-Zadrozna et al., wherein the sodium alginate, rhamnolipid concentration is 2:1 as optimization requires only routine skill in the art.
Regarding claims 11 and 12, Kuczajowska-Zadrozna et al., teach detection of zinc and copper (Abstract, page 50 left column).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798